Citation Nr: 1810367	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the glottis, claimed as throat cancer, claimed as a residual to exposure to ionizing radiation.

2.  Entitlement to service connection for tooth damage, claimed as secondary to the squamous cell carcinoma of the glottis.

3.  Entitlement to service connection for a skin condition of the neck, claimed as secondary to the squamous cell carcinoma of the glottis.

4.  Entitlement to service connection for right ear condition, claimed as secondary to the squamous cell carcinoma of the glottis.

5.  Entitlement to a temporary total evaluation due to treatment beginning in December 2007 for squamous cell carcinoma of the glottis requiring convalescence.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and his daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.

These matters came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Board denied the issues on appeal.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a January 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMR.

In June 2016, these matters were remanded to afford the Veteran a Board hearing.  In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge; the transcript is of record.  In February 2017, the Board remanded these matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran participated in a radiation risk activity during service. 

2.  The weight of the evidence is against a finding that squamous cell carcinoma of the glottis manifested during service, manifested within a year of separation from service, or is otherwise related to the Veteran's active service, to include exposure to ionizing radiation therein.

3.  The weight of the evidence is against a finding that tooth damage manifested during service or is otherwise related to the Veteran's active service, to include exposure to ionizing radiation therein, and is not due to a service-connected disability.

4.  The weight of the evidence is against a finding that a skin disability manifested during service or is otherwise related to the Veteran's active service, to include exposure to ionizing radiation therein, and is not due to a service-connected disability.

5.  The weight of the evidence is against a finding that a right ear disability manifested during service, manifested within a year of separation from service, or is otherwise related to the Veteran's active service, to include exposure to ionizing radiation therein, and is not due to a service-connected disability.

6.  Treatment commencing in December 2007 was not for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell carcinoma of the glottis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).

2.  The criteria for service connection for tooth damage have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for a skin disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for service connection for a right ear disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for a temporary total rating for treatment of squamous cell carcinoma of the glottis commencing in December 2007 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent the Veteran a notice letter in March 2008.  Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the claims, to include substantial compliance with the Board's prior remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  A radiation dose estimate and etiological opinions were proffered which are discussed in detail below.  Additionally, the Veteran's service treatment records and identified post-service treatment records are of record.  No additional evidence has been identified by the Veteran with regard to the claimed disabilities.

As such, the Board will proceed to the merits.

Criteria & Analysis

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1336-38.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's throat. 

VA treatment records indicate that the Veteran was diagnosed with squamous cell carcinoma (SCC) of the right glottis in December 2007 and required emergency tracheostomy.  He subsequently underwent chemotherapy and radiation therapy to the laryngeal tumor, and was released to rehabilitation at a VA facility in February 2008, where he remained until May 2008.  In April 2009, the Veteran had recurrence of the carcinoma and underwent salvage total laryngectomy, with negative margins.  Based on the foregoing competent evidence, the Board finds that a diagnosis of SCC of the right glottis has been established.  Thus, the Board will discuss whether there is a relationship to service.

In January 2010, the Defense Threat Reduction Agency (DTRA) notified the RO that the Veteran was a confirmed participant of Operation TEAPOT, conducted at the Nevada Test Site in 1955.  Based on this, the Board finds an in-service event, injury has been established.  A description of his participation activities was provided. DTRA noted that its Nuclear Test Personnel Review Program had established conservative maximum doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  It noted that those values were much higher than previous radiation dose assessments, providing maximum benefit of the doubt to the Veteran and ensuring that reported doses were not less than actual doses.  It pointed out that the reported doses are based on worst-case parameters and assumptions, not all of which a particular Veteran might have encountered.  It noted that assigning these parameters and assumptions was intended to adequately encompass any activities performed by the Veteran. DTRA stated that the doses which the Veteran could have received during his participation on Operation TEAPOT were not more than an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed dose to the throat of alpha of 3 rem, and an internal committed dose to the throat of beta and gamma of 8 rem.  02/04/2010 Third Party Correspondence.

In February 2010, the RO referred the Veteran's case to Compensation and Pension Policy Staff.  It related the Veteran's report of what occurred during the nuclear tests, as well as his history of SCC of the glottis and larynx. 

In March 2010, the Director, Compensation and Pension Service requested the Under Secretary for Health to provide an opinion regarding whether the Veteran's claimed cancer was related to his radiation exposure.  Among the pertinent facts provided, the Director noted that the Veteran reported a history of cigarette smoking intermittently for 45 years from age 19 to 64, with no other history of exposure to known carcinogens. 

In April 2010, the Director, Radiation and Physical Exposures provided an opinion.  She noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer of the glottis.  She stated that the program calculated a 99th percentile value for the probability of causation of 18.02%.  She opined that it was unlikely that the Veteran's cancer of the glottis could be attributed to ionizing radiation during service.  04/14/2010 VA Memo.

In April 2010, the Director, Compensation and Pension Service provided an advisory opinion to the RO.  It was noted that the Veteran was 20 years old when he was exposed to ionizing radiation, and that cancer of the glottis was diagnosed 
52 years following that exposure.  It was also noted that post-service exposure to carcinogens included smoking intermittently for 45 years from age 19 to age 64, with no other history of exposure to known carcinogens.  The Director opined that there was no reasonable possibility that the Veteran's cancer of the glottis resulted from his exposure to ionizing radiation during service.  04/22/2010 Medical Treatment Record-Government Facility.

In his June 2012 substantive appeal, the Veteran argued that no programming could possibly calculate probabilities due to the amount of variables that were present during his exposure.  He stated that his fatigues were inundated with radioactive residue and that he breathed dust from his clothes until the day following the testing.  He indicated that he walked through the blast area the following day and was exposed for hours, breathing dust and picking up objects that were radioactive.  06/21/2012 VA 9 Appeal to Board of Appeals.

In a September 2013 submission, the Veteran asserted that his son had a degree in business management with a concentration in management information systems, and that his analysis of the data revealed grouping problems with regard to the bell distribution and the standard deviation, as well as the line of regression and the population dispersion.  He stated that gamma radiation traveling at the speed of light would penetrate any and all biological life in a deformation behavior.  He indicated that his teeth fell out during his forties and fifties.  He urged that SCC was a type of skin cancer that was directly attributed to radiation poisoning, and that this cancer lodged in his throat after breathing air and dust contaminated with an eight kiloton blast from the test shot.  09/26/2013 VA 9 Appeal to Board of Appeals.

In a March 2015 appellate brief, the Veteran's representative cited to a report from the U.S. Department of Health and Human Services Agency for Toxic Substances & Disease Registry, which stated that alpha, beta, and gamma radiation had the ability to produce cancer in virtually every tissue and organ in laboratory animals.  The representative also cited the report's statement that after exposure to radiation, cancers may occur with some increasing frequency.  It was noted that the report reflected that latency period was increased when the exposed person was younger when exposed, and that humans exposed to 15 rad had an estimated doubling dose of cancers of radiosensitive tissues.  03/31/2015 Correspondence.

In October 2016, the Veteran, his son, and his daughter testified at a Board hearing and additional evidence was submitted in support of his claims.  10/13/2016 Hearing Transcript.  Specifically, the Veteran submitted a February 1984 report regarding Operation Teapot titled 'Analysis of Radiation Exposure, Third Marine Corps Provisional Atomic Exercise Brigade,' a law review article that contains a lay account of Operation Teapot, a document that compares cancer incidence and mortality in atomic bomb survivors, and a March 2007 study from the 'Radiation Effects Research Foundation' that discusses cancer incidences in atomic bomb survivors.  10/13/2016 Correspondence at 2, 55, 94, and 109. 

The Veteran also submitted November 2016 correspondence from S.R.B., M.D., which states that the Veteran informed him that he has had significant radiation exposure in service by being present at nuclear testing.  Dr. S.R.B. opined that this radiation exposure would have likely contributed to his cancer of the glottis, as well as fracturing and loss of teeth, thickness of skin in his submandibular area, as well as possible damage to his ulnar nerves.  12/07/2016 Medical Treatment Record-Non-Government Facility.

In light of the treatise evidence, lay statements, and medical opinion, the Board determined that an addendum opinion should be sought from the Under Secretary for Benefits and remanded this appeal in February 2017.

In November 2017, a physician and Director, Post-9/11 Environmental Health Program, provided an opinion.  It was noted that SCC was diagnosed in 2007, and that the Veteran smoked intermittently for 45 years from age 19 to 64.  It was acknowledged that the Veteran participated in Operation Teapot in 1955 and his doses were acknowledged and summarized.  It was noted that the claims folder, including the Board hearing transcript and physician's statement in support of Veteran's claim, were reviewed.  The Director stated that the physician's statement did not address the dose of radiation assigned by the DTRA dose reconstruction.  Radiation dose is the primary cause of a radiogenic illness.  The Director stated that without a discussion as to how the dose may have caused the Veteran's claimed health conditions, the opinion is merely a subjective statement with no qualifying factors.  

Additionally, the Director's memorandum addressed the assertion made, by the Veteran's son on his behalf, that the IREP of the NIOSH has errors in the statistical output is incorrect.  In response, the Director stated that the IREP has been re-coded and updated several times during its existence.  The calculation for probability of causation (PC) that it provides is the most accurate way to determine if a known dose of radiation caused a cancer that is included in the IREP calculation matrix.  The value for probability of causation is calculated at the 99 percent confidence level (3 sigma of uncertainty) and accounts for any possible error in the production of the PC curve for a given dose input scenario.  The dose reconstruction provided by the DTRA is conservative in nature, which means it allows for all possible upper bound radiation doses to be included.  The scenario of participation DTRA used for the Veteran is accurate according to the accounts given by the Veteran himself.  Given these facts, the Director stated that the IREP would be used again to calculate PC for cancer of the glottis.  The Director explained that IREP was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer of the glottis.  The program calculated a 99th percentile value for the probability of causation of 17.39 percent.  

The Director acknowledged that osteoradionecrosis of the jaw, with periodontal disease, tooth loss, and associated complications, is indeed a well-recognized complication of high doses of radiation exposure.  Radiation damage to mature bone from radiotherapy occurs, though not below fractionated doses of less than 
20 Gy (2000 rad; radiation therapy to the oral cavity and pharynx is normally given in doses of around 200 rad per treatment daily for the prescribed total dose), but does not appear in 60 percent of regions receiving more than 45 Gy.  At these high doses the bone is then subject to necrosis and fracture with minimal trauma.  Radiation-induced caries and more severe damage to dentition can then occur.  
At 30 to 36 Gy the saliva is thickened and becomes more acidic, which is felt to contribute to the deterioration of teeth and periodontal tissue.  However, these doses are well above those received by the Veteran, and other causes of his tooth damage (such as smoking) must therefore be considered rather than radiation exposure.  

In regards to the skin, the Director stated that dry desquamation of the skin is generally not seen below 8-12 Gy (800-1200 rem); moist desquamation occurs at much higher doses.  Erythema can occur at a threshold of around 3 Gy (300 rem).  Increased pigmentation, which is known to occur in light-skinned persons who receive moderate doses of radiation and which is usually present in final form by the end of the first year post exposure, is caused by radiation-induced increase in enzymatic activity of melanocytes.  The Veteran's radiation dose is well below the 300 rem threshold for erythema, nor did he incur the skin condition within one year of exposure.  

Next, the Director addressed the ear.  The November 2017 memorandum states that the external ear consists of the elastic connective tissue, epithelium, and fibroblasts.  The middle ear has an epithelial lining in the tympanic cavity.  The mucous membrane is squamous and epithelial in nature and is composed of reverting postmitotic cells.  The inner ear has many different cells types, but most of the cells are of the reverting postmitotic type.  The radiation sensitivity of the external ear, therefore, is similar to that of the skin elsewhere, and the middle and internal ear are relatively radioresistant.  Fractionated doses of 40 to 60 GY (4000 to 6000 rad) will cause acute radiation otitis media in 50 percent of patients.  The Veteran's dose was less than 0.5 percent of the threshold dose.  In view of the above, the Director opined that it is unlikely that squamous cell carcinoma of the glottis, tooth damage, otitis media, and/or skin condition(s) were caused by exposure to ionizing radiation while in military service.  11/08/2017 Miscellaneous C&P Correspondence.

After receiving the November 2017 report from the Director, Post 9/11 Environmental Health Program, the Director, Compensation Service, opined later that month that based on review of the evidence of record, including the opinion from the Under Secretary, there is no reasonable possibility that the Veteran's SCC of the glottis, skin condition of the neck, tooth damage, and otitis media of the right ear resulting from radiation exposure in service.  11/08/2017 Miscellaneous C&P Correspondence.

Having carefully considered the record, the Board has determined that service connection for SCC of the glottis is not in order.  With respect to the Veteran's contention that this disease is related to his exposure to ionizing radiation, the Board initially notes that SCC is not subject to the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). 

However, as a cancer, it is a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2).  The Board has considered this but finds that the preponderance of the competent evidence in this case establishes that the Veteran's cancer is not related to his in-service exposure to ionizing radiation.  As noted, DTRA provided dose estimates for the Veteran's participation in Operation TEAPOT, and indicated that newer dose estimates were much higher than previous assessments, providing maximum benefit of the doubt to the Veteran.  Based on those dose estimates, both the Director, Radiation and Physical Exposures, and Director, Post-9/11 Environmental Health Program, opined that it was not likely that the Veteran's cancer of the glottis could be attributed to ionizing radiation during service.  The Director, Compensation and Pension Service considered both opinions and concluded that there was no reasonable possibility that the Veteran's cancer of the glottis resulted from exposure to ionizing radiation during service.  The April 2010 Director reasoned that the cancer was diagnosed 52 years following service, and that the Veteran's post-service carcinogen exposure included a 45 year history of intermittent cigarette smoking. 

As detailed, with regard to the November 2016 opinion from Dr. S.R.B., the Director, Post-9/11 Environmental Health Program, noted that the physician did not address the dose of radiation assigned by the DTRA dose reconstruction and without a discussion as to how the dose may have caused the Veteran's claimed health conditions, the opinion is merely a subjective statement with no qualifying factors.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  The Board finds that the opinion of Dr. S.R.B. is entitlement to limited probative weight as the examiner did not consider the entirety of the evidence of record, to include the actual radiation dose.  Rather, the examiner relied on the lay statements of the Veteran in formulating the opinion, which are not competent regarding the dose of radiation.  

With regard to the contentions of the Veteran's son concerning the IREP, as explained by the November 2017 Director, this methodology is the most accurate way to determine if a known dose of radiation caused cancer and IREP has been re-coded and updated several times.  Thus, the Board concludes that the dose estimate provided by DTRA is supported by proper scientific methods and appropriate technical calculations.  The Board additionally notes that both the Director, Radiation and Physical Exposures, Director, Post-9/11 Environmental Health Program, and Director, Compensation and Pension Service considered DTRA's dose estimate, the Veteran's activities during his exposure, and other potential causes of his cancer.  The Board finds that these clinicians are fully competent to render medical opinions regarding the likelihood that the Veteran's SCC is related to his in-service radiation exposure.  The Board concludes that the opinions by the Director, Radiation and Physical Exposures, Director, Post-9/11 Environmental Health Program, and the Director, Compensation and Pension Service, are most probative with respect to the question of the etiology of the Veteran's cancer.  The weight comes from employing known and reliable information from the IREP of the NIOSH, considering the relevant facts and medical history, and provide a rationale in support of the opinions provided.

The Board has given consideration to the contentions of the Veteran and Veteran's son, and based on such contentions opinions were sought which were negative.  Unfortunately, neither the Veteran nor the Veteran's son have the requisite medical expertise to find that his current SCC is due to radiation exposure.  Their opinions in this regard are not competent, given the complexity of the medical question involved - radiation exposure and its relationship to cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer).  Again, based on the Veteran's contentions, the contentions of his son, the Veteran's radiation exposure, and the positive medical opinion, an addendum opinion was sought by the Board in 2017 which returned a negative based on review of the entire evidence of record.

The Board acknowledges the treatise evidence submitted by the Veteran and his representative pertaining to a relationship between radiation exposure and cancer.  While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (stating that a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death). 

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Veteran's and his son's own opinions cannot constitute competent medical evidence to rebut the above competent medical opinions because they have not established such qualifications by knowledge, skill, experience, training, or education to form a competent opinion on the etiological questions at issue in this appeal, even taken together with the submitted treatise information.  See Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014); Mattern v. West, 12 Vet. App. 222, 228 (1992).  Additionally, the Board acknowledges the contentions of the Veteran's representative set forth in a January 2018 Brief.  The Brief cited information from the Center for Disease Control and from the House Report accompanying the Radiation Compensation Act from 1984.  As noted above, the Board places little to no weight on these contentions as they do not get into the specific fact of the Veteran's case.  The representative contention regarding the Veteran's level of exposure, cited the external gamma dose of 
16 rem, is similarly outweighed by the 2017 memorandum prepared by a physician who has specialized training and knowledge in scientific field and methods.

Regarding the treatise evidence discussing the effects of radiation exposure, these articles and reports provide general information but do not shed light on the specifics of the Veteran's in-service and post-service exposures to carcinogens.  Again, in light of the Veteran's assertions, treatise evidence, and positive opinion, the Board sought an addendum medical opinion which contained a negative conclusion and supporting rationale.  The Board finds that the April 2010 and November 2017 competent medical opinions by persons with specialized training and experience outweigh the lay contentions of the Veteran, his son, and the treatise materials of record, especially in the case of a complex disorder such as SCC and radiation exposure.  The Board finds such opinions are important evidence that weigh against a linkage to active service, to include radiation exposure.  Based on the current state of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's SCC manifested in service or is due to in-service radiation exposure.

The Board notes that a malignant tumor is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

With respect to the Veteran's claims of entitlement to service connection for tooth damage, a skin condition, and a right ear condition, the Board notes that the Veteran seeks service connection for these disabilities as secondary to his SCC.  As service connection for SCC of the glottis is not warranted, for the reasons described above, there is no legal basis upon which to grant service connection for tooth damage, a skin condition, and a right ear condition, as secondary disorders or otherwise.  Additionally, the November 2017 Director considered whether these conditions could be directly related to his in-service radiation exposure which resulted in negative opinions.  Specifically, the Director found that based upon his radiation doses, other causes of his tooth damage, such as smoking, must be considered rather than radiation exposure.  With regard to his skin condition, the Director also relied on his radiation dose being well below the 300 rem threshold for erythema and the date of onset in formulating the negative medical opinion.  With regard to the right ear condition, the examiner explained that the middle and internal ear are relatively radioresistant in formulating a negative opinion.  For the reasons stated above, the Board places much weight on the 2017 memorandum by the Director and finds it outweighs the lay statements. 

Turning to the contention that his right ear condition is due to in-service noise exposure, the Board finds that the Veteran had exposure to loud noises during active service as consistent with his service.  38 U.S.C. § 1154(a).  The Veteran had a year and two months of active service in Korea, and he also participated in Operation Teapot as detailed above.  

A November 2009 VA examination report reflects the Veteran's assertions that he was exposed to loud noise from shooting guns and atomic bomb radiation exposure, and post-service occupational noise exposure of working in a machine shop.  The examiner opined that hearing loss is less likely as not caused by military noise exposure versus occupational noise exposure and presbycusus.  After reviewing the relevant VA, private, and service records, the examiner, an audiologist/speech pathologist, stated that although the Veteran contends that he was exposed to loud noise from gunfire and atomic bomb and there are several support letters from family members attesting to his life-long hearing loss, there is no evidence whatsoever to support the claim of hearing loss in the claims folder or private audiological opinion.  The Veteran reported many years of post-military occupational noise exposure as a machinist.  The length of time between the diagnosis of hearing loss report and separation from service was 50 plus years.  Based on the Institute of Medicine (IOM) Report on noise exposure in the military, IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  There was no scientific evidence to support delayed onset NIHL weeks, months, or years after the exposure event.  IOM did not rule out that delayed onset might exist but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss there was no reasonable basis for delayed-onset hearing loss, his current hearing loss is less likely as not caused by military noise exposure versus other causes such as presbycusis and occupational noise exposure.  

The Board finds the opinion of the October 2016 VA examiner is entitled to much probative weight as it was provided by an audiologist with specialized training and was supported by a thorough analysis in consideration of the relevant lay evidence of record and include a rationale with reference to medical treatise evidence in support.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no contrary opinion of record.

Although this case involves a chronic disease under 38 C.F.R. § 3.309(a), the competent and probative evidence weighs against a finding of continuous symptoms.  In this regard, a right ear condition, including hearing loss, was not shown during service, and hearing loss was not shown until decades after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The lapse of many years between the Veteran's separation from service and symptoms, treatment, or diagnosis of a disability shows a break in continuous symptoms.

The Board has given consideration to the lay evidence from the Veteran pertaining to his noise exposure experienced during service and his belief that he has a right ear condition due to service.  The Veteran, however, is not capable of diagnosing a right ear condition, to include hearing loss, as such requires appropriate audiometric testing and specialized training in the field of audiology.  While the Veteran is competent to attest to any ear and hearing problems during and since service, such reports conflict with the normal assessments during service and the lack of any objective findings for many decades after separation from service, and the negative etiological opinion.  The Veteran does not have the requisite medical skills or training to find that this disability is due to service.  His etiological opinion is not competent and is entitled to no weight.  In light of the Veteran's assertions of noise exposure and VA conceding noise exposure, a medical opinion was sought, which was negative.  The Board finds that the pertinent medical evidence and opinion outweighs the lay contentions of the Veteran. 

Temporary Total Evaluation

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

As noted in the statute, as a threshold matter, the disability requiring surgery must be one that is service-connected.  Id.  As discussed in-depth above, service connection for squamous cell carcinoma of the glottis is not warranted. 

As service connection has not been established for SCC of the glottis, a temporary total rating based convalescence for treatment commencing in December 2007 cannot be granted as the threshold requirement is not met.  Therefore, the Board finds that a temporary total rating for a surgery on a service-connected disability necessitating convalescence is not warranted in this case.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for squamous cell carcinoma of the glottis is denied.

Service connection for tooth damage is denied.

Service connection for a skin condition of the neck is denied.

Service connection for right ear condition is denied.

A temporary total evaluation due to treatment beginning in December 2007 for squamous cell carcinoma of the glottis requiring convalescence is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


